                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    JONATHAN R. SALAZAR, AH8383,                        Case No. 19-cv-01448-CRB (PR)
                                   7                    Petitioner,                         ORDER DISMISSING PETITION
                                                                                            FOR A WRIT OF HABEAS
                                   8             v.                                         CORPUS FOR FAILURE TO
                                                                                            EXHAUST
                                   9    WARDEN ROBERTSON,
                                  10                    Respondent.
                                               Petitioner, a state prisoner incarcerated at Pelican Bay State Prison (PBSP), seeks a writ of
                                  11
                                       habeas corpus under 28 U.S.C. § 2254 challenging a prison disciplinary finding that resulted in his
                                  12
Northern District of California




                                       being “assessed 360 days loss of clean conduct credits.” ECF No. 1 (Pet.) at 27.
 United States District Court




                                  13
                                               Prisoners in state custody who wish to challenge in federal habeas corpus proceedings
                                  14   either the fact or length of their confinement (or decisions affecting the length of their
                                  15   confinement) are first required to exhaust state judicial remedies, either on direct appeal or

                                  16   through collateral proceedings, by presenting the highest state court available with a fair
                                       opportunity to rule on the merits of each and every claim they seek to raise in federal court. See
                                  17
                                       28 U.S.C. § 2254(b)-(c). Petitioner has not done so. He has not presented the Supreme Court of
                                  18
                                       California with an opportunity to consider and rule on his claims. See O’Sullivan v. Boerckel,
                                  19
                                       526 U.S. 838, 845 (1999) (state’s highest court must be given opportunity to rule on claims even if
                                  20   review is discretionary). The petition for a writ of habeas corpus therefore is DISMISSED
                                  21   without prejudice to petitioner filing a new petition after exhausting state judicial remedies. The
                                  22   clerk is directed to close the file.

                                  23           IT IS SO ORDERED.
                                  24   Dated: May 6, 2019
                                  25                                                     ______________________________________
                                  26                                                     CHARLES R. BREYER
                                                                                         United States District Judge
                                  27

                                  28
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        JONATHAN R. SALAZAR,
                                   5                                                          Case No. 3:19-cv-01448-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        ROBERTSON,
                                   8
                                                       Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on May 6, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  14
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Jonathan R. Salazar ID: AH8383
                                       Pelican Bay State Prison
                                  19   P.O. Box 7500
                                       Crescent City, CA 95532
                                  20

                                  21
                                       Dated: May 6, 2019
                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  25
                                                                                          Honorable CHARLES R. BREYER
                                  26

                                  27

                                  28
                                                                                          2
